UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2398


NKWENTI ATANG TITA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 30, 2012                       Decided:   June 14, 2012


Before DIAZ and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Nkwenti Atang Tita, Petitioner Pro Se.   Daniel Eric Goldman,
Senior Litigation Counsel, Brianne Whelan Cohen, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nkwenti Atang Tita, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   denying    relief     from   removal.        Because   Tita   is    an

aggravated felon and raises no colorable constitutional claims

or questions of law, we lack jurisdiction over his petition for

review.   See 8 U.S.C. § 1252(a)(2)(C), (D) (2006).              Accordingly,

we   dismiss   the   petition   for    review.    We    dispense   with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          PETITION DISMISSED




                                       2